Case 3:20-cv-02129-DMS-AGS Document 1 Filed 10/30/20 PageID.1 Page 1 of 6



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   3111 Camino Del Rio North, Suite 400
 3   San Diego, California 92108
     Telephone: 310-997-0471
 4   Facsimile: 866-286-8433
     E-Mail: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA

 9    IVET VALDEZ,                                 Case No.    '20CV2129 DMS AGS
10                     Plaintiff,                  COMPLAINT FOR DAMAGES
11           v.
                                                   1. VIOLATION OF THE FAIR DEBT
12                                                 COLLECTION PRACTICES ACT, 15 U.S.C. §
      MIDLAND CREDIT MANAGEMENT,                   1692 ET SEQ.
13    INC.,
                                                   JURY TRIAL DEMANDED
14                     Defendant.

15
           NOW COMES IVET VALDEZ, through her undersigned counsel, complaining of
16

17   Defendant MIDLAND CREDIT MANAGEMENT, INC. as follows:

18                                   NATURE OF THE ACTION

19          1.     This action is seeking redress for Defendant’s violation(s) of the Fair Debt
20   Collection Practices Act (the “FDCPA”).
21
                                    JURISDICTION AND VENUE
22
            2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
23
            3.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
24

25          4.     Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

26                                              PARTIES

27

28
                                                     1
Case 3:20-cv-02129-DMS-AGS Document 1 Filed 10/30/20 PageID.2 Page 2 of 6



 1           5.      IVET VALDEZ (“Plaintiff”) is a natural person, over 18-years-of-age, who at all
 2   times relevant resided in Texas.
 3
             6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 4
             7.      MIDLAND CREDIT MANAGEMENT, INC. (“Defendant” or “MCM”) is a
 5
     corporation organized and existing under the laws of the state of Kansas.
 6

 7           8.      MCM maintains its principal place of business at 350 Camino De La Reina, Suite

 8   300, San Diego, California 2180.

 9           9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
10
             10.     Defendant uses instrumentalities of interstate commerce and the mail in its business
11
     – the principal purpose of which is the collection of debt owed or due or asserted to be owed or due
12
     another.
13
                                        FACTUAL ALLEGATIONS
14

15           11.     Plaintiff received two credit cards issued by Credit One Bank, N.A.

16           12.     Over time, approximately $850.00 and $1,300.00 in personal charges were made to
17   Plaintiff’s accounts (“subject debts”).
18
             13.     Plaintiff, due to unforeseen financial difficulties, defaulted on payments and
19
     Plaintiff’s unpaid account balances were charged-off and referred for collection.
20
             14.     Plaintiff’s outstanding balances are “debts” as defined by 15 U.S.C. § 1692a(5).
21

22           15.     During the summer of 2020, MCM sent Plaintiff a debt collection letter enclosed in

23   an envelope with the words “TIME SENSITIVE DOCUMENTS” printed on its exterior in bold

24   font.
25           16.     Upon reading “TIME SENSITIVE DOCUMENST”, Plaintiff immediately opened
26
     the envelope.
27
             17.     The letter contained information regarding one of Plaintiff’s subject debts.
28
                                                        2
Case 3:20-cv-02129-DMS-AGS Document 1 Filed 10/30/20 PageID.3 Page 3 of 6



 1          18.     The letter is a “communication” as defined by 15 U.S.C. § 1692a(2) as it conveys
 2   information regarding Plaintiff’s subject debts.
 3
            19.     The letter is an attempt to collect upon the subject debt as the letter directly and
 4
     unambiguously states as such.
 5
            20.     The envelope’s inclusion of the words “TIME SENSISTIVE DOCUMENTS” on its
 6

 7   exterior created a false sense of urgency for Plaintiff who was unable to afford to make a payment,

 8   leading to needless emotional distress.

 9          21.     Plaintiff attempted to call MCM to discuss her subject debts.
10
            22.     Unfortunately, every time Plaintiff phoned MCM she was unable to speak to a
11
     representative regarding her subject debts.
12
            23.     Every time, MCM asked if this was “Ivan”.
13
            24.     To date, Plaintiff has been unable to discuss her subject debts with a representative
14

15   from MCM.

16                                                 DAMAGES
17          25.     Concerned with having had her rights violated, Plaintiff was forced to retain
18
     counsel; expending time and incurring attorney’s fees to vindicate her rights.
19
            26.     Moreover, Plaintiff suffered significant emotional distress and anxiety as a result of
20
     Defendant’s correspondence.
21

22          27.     Additionally, as a result of the confusing language in the collection letter sent by

23   Defendant, Plaintiff was deprived of her right to receive clear information as required by the

24   FDCPA.
25          28.     Finally, Plaintiff, despite her best efforts, has not been able to discuss her subject
26
     debts with a representative from MCM.
27
                                        CLAIMS FOR RELIEF
28                        Count I – Violations of Sections 1692f of the FDCPA
                                                     3
Case 3:20-cv-02129-DMS-AGS Document 1 Filed 10/30/20 PageID.4 Page 4 of 6



 1
            29.     Plaintiff restates and incorporates all paragraphs as if fully set forth herein.
 2

 3          30.     Pursuant to §1692f of the FDCPA, a debt collector is prohibited from using “unfair

 4   or unconscionable means to collect a debt.” 15 U.S.C. § 1692f.

 5          31.     The statute sets out a nonexclusive list of conduct that qualifies as unfair or
 6   unconscionable. Id.
 7
            32.     Section 1692(f)(8) prohibits the following conduct: using any language or symbol,
 8
     other than the debt collector’s address, on any envelope when communicating with a consumer by
 9
     use of the mails or by telegram, except that a debt collector may use his business name if such name
10

11   does not indicate that he is in the debt collection business.

12          33.     Section 1692f(8) regulates language “on any envelope” Id.

13          34.     The text of Section 1692f(8) is unequivocal “Any language or symbol,” except the
14
     debt collector’s address and, in some cases, business name, may not be included “on any envelope”.
15
            35.     In other words, NO EXCEPTIONS.
16
            36.     Accordingly, MCM”s inclusion of “TIME SENSITIVE DOCUMENTS” on the
17
     front of the envelope violates 15 U.S.C. § 1692f(8).
18

19          37.     As alleged, Plaintiff instantly opened MCM’s mail because it said “TIME

20   SENSITIVE DOCUMENTS”.
21          38.     Upon information and belief, MCM has determined that it collects more from
22
     consumer by including “TIME SENSITIVE DOCUMENTS” on envelopes.
23
            39.     MCM”s practice of including “TIME SENSITIVE DOCUMENTS” on envelopes
24
     mailed to consumers unfairly puts MCM ahead of other debt collectors.
25

26          40.     On information and belief, MCM”s research demonstrates that the least

27   sophisticated consumer is more likely to open letters sent in envelopes marked “TIME

28
                                                         4
Case 3:20-cv-02129-DMS-AGS Document 1 Filed 10/30/20 PageID.5 Page 5 of 6



 1   SENSISTIVE DOCUMENTS” than envelopes that do not contain the words “TIME SENSITIVE
 2   DOCUMENTS.”
 3
            41.     Section 1692f of the FDCPA prohibits an attempt to collect any amount not
 4
     authorized by the agreement creating the debt or permitted by law.
 5
            42.     Defendant violated 15 U.S.C. §§1692f and f(1) and by using unfair or
 6

 7   unconscionable means in its attempts to collect the subject debt.

 8          43.     Specifically, it was inherently unfair for Plaintiff to phone MCM on numerous

 9   occasion and not be able to discuss her subject debts.
10
            44.     As set forth above, Plaintiff was harmed by Defendant’s deceptive conduct.
11
            45.     Plaintiff may enforce the provisions of 15 U.S.C. 15 U.S.C. §§ 1692f and f(8)
12
     pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides
13
     "any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices
14

15   Act] with respect to any person is liable to such person in an amount equal to the sum of –

16          (1)     any actual damage sustained by such person as a result of such failure;
17          (2)
18
                    (A)    in the case of any action by an individual, such additional damages
19                         as the court may allow, but not exceeding $1,000.00; or

20          (3)     in the case of any successful action to enforce the foregoing liability, the
                    costs of the action, together with reasonable attorney's fees as determined by
21                  the court.
22
            WHEREFORE, Plaintiff requests the following relief:
23
            A.      a finding that Defendant violated 15 U.S.C.§ 1692f and f(8).
24
            B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
25

26                  violation(s);

27

28
                                                       5
Case 3:20-cv-02129-DMS-AGS Document 1 Filed 10/30/20 PageID.6 Page 6 of 6



 1           C.      an award of such additional damages, as the Court may allow, but not exceeding
 2                   $1,000.00;
 3
             D.      an award of costs of this action, together with a reasonable attorney’s fee as
 4
                     determined by this Court; and
 5
             E.      an award of such other relief as this Court deems just and proper.
 6

 7                                      DEMAND FOR JURY TRIAL

 8           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

 9   this action so triable of right.
10
     DATED: October 30, 2020                                      Respectfully submitted,
11
                                                                  IVET VALDEZ
12
                                                                  By: /s/ Nicholas M. Wajda
13
                                                                  Nicholas M. Wajda
14
                                                                  WAJDA LAW GROUP, APC
15                                                                3111 Camino Del Rio North, Ste. 400
                                                                  San Diego, California 92108
16                                                                Telephone: 310-997-0471
                                                                  Email: nick@wajdalawgroup.com
17                                                                Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
                                                        6
